Citation Nr: 0807341	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating for status 
post left ankle sprain with evidence of surgery with residual 
scars.

2.  Entitlement to a compensable initial rating for status 
post right ankle sprain with evidence of surgery with 
residual scars.

3.  Entitlement to a compensable initial rating for left ear 
hearing loss.

4.  Entitlement to a compensable initial rating for migraine 
headaches.


ATTORNEY FOR THE BOARD

M. R. Weaver




INTRODUCTION

The veteran served on active duty from June 1994 to July 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that granted service connection for 
status post left ankle sprain with evidence of surgery with 
residual scars and status post right ankle sprain with 
evidence of surgery with residual scars with ratings of 0 
percent, effective July 1, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was not provided compliant notice in this claim 
with regard to his claims for increased ratings.
Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a fully compliant 
notice under 38 U.S.C.A. §5103(a) and 
38 C.F.R. § 3.159(b) that includes but 
is not limited to an explanation as to 
what information or evidence is needed 
to substantiate his claims for 
increased ratings, information on what 
evidence VA will obtain for the veteran 
and what evidence he should obtain and 
submit himself, and a request that the 
veteran submit any pertinent evidence 
in his possession.  Additionally, 
provide the veteran with proper notice 
of the information or evidence needed 
to establish a disability rating and 
effective date for the claims on 
appeal.  Allow the appropriate time for 
response.

2.	Then, readjudicate the claims.  If the 
claims remain denied, issue a 
supplemental statement of the case to 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

